                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,                                   Case Number 10-20677
v.                                                          Honorable David M. Lawson

MELVIN HOSKINS,

               Defendant.
                                             /

                 ORDER DENYING MOTION TO REDUCE SENTENCE

       This matter is before the Court on defendant Melvin Hoskins’s pro se motion for a reduced

sentence under 28 U.S.C. 3582(c)(2). After pleading guilty to possessing 28 grams or more of

cocaine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), the Court sentenced Hoskins to 120

months in prison on July 12, 2012. That sentence matched the statutory mandatory minimum

prison specified for that offense, which had been increased from five years to 10 years because the

defendant had a prior felony drug conviction. See 21 U.S.C. § 851. Hoskins now argues that he

is entitled to a sentence reduction under the First Step Act of 2018, Pub. L. 115-391, 132 Stat.

5194 (Dec. 21, 2018). Because the First Step Act does not impact Hoskins’s sentencing range —

which still carries a mandatory minimum sentence of 120 months imprisonment — the Court will

deny the defendant’s motion.

       Hoskins terse motion asks for relief under sections 401, 402, 403, and 404 of the First Step

Act. The First Step Act amends several sections of the U.S. Code “to promote rehabilitation of

prisoners and unwind decades of mass incarceration.” United States v. Brown, No. 05-00227, ---

F. Supp. 3d ---, 2019 WL 4942051, at *1 (S.D. Iowa Oct. 8, 2019).

       “Although a district court generally ‘may not modify a term of imprisonment once it has

been imposed,’ 18 U.S.C. § 3582(c), a court may do so under certain limited circumstances,
including ‘to the extent otherwise expressly permitted by statute or by Rule 35 of the Federal Rules

of Criminal Procedure.’” United States v. Hall, 661 F.3d 320, 322 (6th Cir. 2011) (quoting 18

U.S.C. § 3582(c)(1)(B)). In section 404 of the First Step Act, Congress made retroactive the Fair

Sentencing Act’s statutory changes for crack cocaine offense penalties so that they apply to

defendants who were sentenced before August 3, 2010. The First Step Act, therefore, grants

district courts the authority to resentence those offenders who otherwise would not have been able

to obtain relief under the Fair Sentencing Act of 2010. First Step Act § 404(b) Pub. L. 115-391,

132 Stat. 5194 (Dec. 21, 2018) (“A court that imposed a sentence for a covered offense may, on

motion of the defendant, the Director of the Bureau of Prisons, the attorney for the Government,

or the court, impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010

(Pub. L. 111-220, 124 Stat. 2372) were in effect at the time the covered offense was committed.”).

However, Hoskins’s sentence already reflected the modifications to the penalties prescribed by the

Fair Sentencing Act, so the section 404 of the First Step Act can provide him no further relief.

       Nor do sections 401, 402, and 403 afford Hoskins any relief. One reason is that those

sections do not apply retroactively. Pub. L. 111-220, 124 Stat. 2372, §§ 401(c), 402(b), 403(b).

They only apply to sentences imposed after December 21, 2018. Because Hoskins was sentenced

in 2012, he may not seek relief under those provisions. Moreover, those sections would have no

impact on the sentence Hoskins received in any event. Section 401 changes only the definition of

a “felony drug offense,” which does not apply here. Id. § 401(a)-(b). Section 402 changes the

safety valve criteria, which also does not apply. Id. § 402(a).      And section 403 amends the

provisions allowing stacking of convictions imposed under 18 U.S.C. § 924(c). Id. § 403(a).

Hoskins was not convicted under of an offense under section 924(c), so he would also be ineligible

from seeking relief under section 403.




                                               -2-
      None of the provisions of the First Step Act afford any relief to Hoskins.

      Accordingly, it is ORDERED that the defendant’s motion for a reduced sentence (ECF

No. 94) is DENIED.

                                                                   s/David M. Lawson
                                                                   DAVID M. LAWSON
                                                                   United States District Judge

Date: April 2, 2020




                                         PROOF OF SERVICE

                      The undersigned certifies that a copy of the foregoing order was
                      served upon each attorney or party of record herein by
                      electronic means or first-class U.S. mail on April 2, 2020.

                                                 s/Susan K. Pinkowski
                                                 SUSAN K. PINKOWSKI




                                                   -3-
